                           Case 6:19-bk-00878-CCJ            Doc 6   Filed 02/12/19     Page 1 of 2
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                        Case No. 6:19−bk−00878−CCJ
                                                                              Chapter 13
James M. Partain

Carol Partain

________Debtor*________/



                                       NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
                                          AND OPPORTUNITY TO CURE DEFICIENCIES

    On February 11, 2019 the above named Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy
Code. The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor
is provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

           Schedules A through J and a fully completed Summary of Your Assets and Liabilities (forms 106 for
           individuals or 206 for non−individuals) were not filed. Pursuant to Fed. R. Bankr. P. 1007(b) and (c),
           the Debtor is directed to file the missing items with proper declaration of the Debtor no later than 14
           days from the date the petition was filed.

           A link to updated forms is available on the Court's website at: http://www.flmb.uscourts.gov/forms/.

           If additional creditors not initially provided with the Petition are added on the Schedules, the Debtor
           is directed to include $31.00 amendment fee and provide proof of service of the Notice of Chapter 13
           Bankruptcy Case to each additional creditor. For Chapter 13 cases, a copy of the filed Chapter 13
           plan must also be served on the additional creditors.


           The Statement of Financial Affairs was not filed. The Debtor is directed to file a signed Statement of
           Financial Affairs using the form B107 for an individual or B207 for non−individuals within 14 days
           from the date the case was filed.

           The attorney for Debtor did not file an Attorney's Disclosure of Compensation required by 11 U.S.C.
           § 329 and Fed. R. Bankr. P. 2016(b). The attorney for the Debtor is directed to file an Attorney's
           Disclosure of Compensation (Form B2030) within 14 days from the date the petition was filed.
           Failure of attorney for the Debtor to cure this deficiency may result in sanctions or the issuance of a
           show cause order.

           The Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period
           pursuant to Fed. R. Bankr. P. 1007 (b)(4)(5)(6) and 11 U.S.C. § 521(a)(1)(B)(v) was not filed. The
           Debtor is directed to file a signed Chapter 13 Statement of Your Current Monthly Income and
           Calculation of Commitment Period (Official Form B122C) within 14 days from the date the petition
           was filed. A link to updated forms is available on the Court's website at
           http://www.flmb.uscourts.gov/forms/.

           The Debtor failed to file a Chapter 13 Plan pursuant to Fed. R. Bankr. P. 3015(b) or filed an unsigned
           Chapter 13 Plan. The Debtor is directed to file a Debtor−signed Chapter 13 plan, using the Court's
           Model Chapter 13 Plan, within 14 days from the date the petition was filed, together with a certificate
           of service to all parties with an attached matrix, pursuant to Local Rule 7005−1. A link to the Court's
            Case 6:19-bk-00878-CCJ              Doc 6     Filed 02/12/19        Page 2 of 2
Model Plan is available on the Court's website at
http://www.flmb.uscourts.gov/procedures/documents/Chapter13Plan.pdf

The Debtor shall pay unpaid filing fees in the amount of $310.00 within seven days from the date of
service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
U.S. Bankruptcy Court at the address indicated below. The Voluntary Petition was filed without full
payment of the required filing fee. In addition, the Debtor has not filed an application seeking
approval to pay the filing fee in installments, or an application requesting to proceed in forma
pauperis. (for Chapter 7 cases only)



                                        FOR THE COURT
 Dated: February 12, 2019               Sheryl L. Loesch , Clerk of Court
                                        George C. Young Federal Courthouse
                                        400 West Washington Street
                                        Suite 5100
                                        Orlando, FL 32801


The Clerk's office is directed to serve a copy of this notice on interested parties.

*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
